Case 2:19-cr-00308-NBF Document 43 Filed 06/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, )
)
Plaintiff, ) Criminal No. 2:19-CR-00308
) ELECTRONICALLY FILED
V. )
)
MICHAEL RYAN NEPPACH, )
)
Defendant. )

MOTION TO CONDUCT SENTENCING HEARING BY VIDEOCONFERENCE

Defendant, through his Counsel, files the within Motion to Conduct Sentencing Hearing
By Videoconference and respectfully states as follows:

1. Defendant’s Sentencing Hearing is currently not scheduled.

2. Defendant has been advised of and understands his right to be physically present at
his Sentencing Hearing and he is aware of this Court’s Orders suspending and limiting certain
court appearances due to the COVID-19 crisis; and he therefore requests his Sentencing Hearing,
once scheduled, be conducted via video pursuant to, and consistent with, the provisions contained
in the CARES Act Administrative Order entered in this District on March 30, 2020 at No. 2:20-
mc-466-MRH. See also, Misc. No. 2:20-mc-394-MRH.

3. Under these circumstances, Defendant hereby waives his right to be physically
present at his Sentencing Hearing and requests leave to participate in this hearing, along with his
counsel, via videoconference so that it might be expeditiously concluded.

4. Counsel has discussed this matter with Defendant, who has given his consent to
conduct the Sentencing Hearing by videoconference, and Assistant United States Attorney Craig

W. Haller does not oppose this request.
Case 2:19-cr-00308-NBF Document 43 Filed 06/26/20 Page 2 of 2

5. The Defendant and his counsel represent that the sentencing in this case cannot be
further delayed without serious harm to the interests of justice, more specifically because:

The response to Covid-19 includes the shutting down of in-person meetings pursuant to social

distancing measures.

6. Justice so requires that the Sentencing Hearing proceed in this matter in the format
requested above.

WHEREFORE, the Defendant respectfully requests that this Honorable Court enter the
attached Proposed Order permitting the Sentencing Hearing to be conducted via videoconference
pursuant to Chief Judge Hornak’s CARES Act Administrative Order entered at Misc. No. 2:20-
mc-466-MRH for the reasons set forth in this Motion. See also, Misc. No. 2:20-mc-394-MRH.

Dated: 6/26/2020 Respectfully Submitted,

/s/ Stanley W. Greenfield
Stanley W. Greenfield

Counsel for the Defendant,
Michael Ryan Neppach

cc: All ECF Registered Counsel of Record
